Ekwall, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) That the merchandise covered by these appeals is similar to that involved in US v. Jenkins, Reap. Dec. 7924, affirmed in US v. Jenkins, 39 CCPA 158, CAD 479, and the record in that case may be incorporated herein.
2) That at the time of exportation neither a foreign value, export value nor United States value existed for the articles in question, and that the cost of production for the merchandise covered by these appeals, stated in Canadian dollars per 1,000 pieces, was as follows:
150520-A/2991, customs entry 339-K, September 8, 1941:
Squares_$59. 16
150521-A/2990, customs entry 1170-K, June 16, 1941:
Squares_$59. 16
Side Arch #1 and #2_$60. 16
150522-A/2989, customs entry 645-K, January 13, 1941:
Squares_$52. 79
Side Arch #1_ $53. 79
3) That these appeals are abandoned as to all merchandise except tha1 described in 2) hereof, and that upon this stipulation the reappraisement appeals listed in the appended schedule may be deemed to be submitted.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise described below, and that such values, stated in Canadian dollars per 1,000 pieces, were as follows:
150520-A/2991, customs entry 339-K, September 8, 1941:
Squares_$59. 16
150521-A/2990, customs entry 1170-K, June 16, 1941:
Squares_$59. 16
Side Arch #1 and #2_$60. 16
150522-A/2989, customs entry 645-K, January 13, 1941: •
Squares_$52. 79
Side Arch #1_$53. 79
*538The appeals having been adandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.